DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15, & 17-21 of U.S. Application No. 16/262000 filed on 06/09/2022 have been examined. 
Office Action is in response to the Applicant's amendments and remarks filed 06/09/2022. Claims 1-3, 5, 9-15, and 17-21 are presently amended, and Claim 16 is cancelled. Claims 1-15, & 17-21 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant argues that the prior art does not disclose the limitations “detecting a conflict between one or more characteristics of the selected route and driving preferences of a driver that is transporting the rider; in response to the detecting, reconciling the selected route and the driving preferences of the driver by replacing at least one segment of the selected route based on the driving preferences of the driver; receiving an indication that the driver or the rider does not agree to the reconciled route; and in response to receiving the indication, deriving an alternate reconciled route.” Applicant further argues on page 10 of the Remarks, “Thus, the driver parameters in Arata are used in order to match a driver with a rider, not to determine a conflict between one or more characteristics of the selected route and driving preferences of a driver that is transporting the rider (i.e., the driver is already matched to the rider). Further still, amended claim 1 recites reconciling the selected route and the driving preferences of the driver by replacing at least one segment of the selected route based on the driving preferences of the driver. That is, the rider selected route is altered by replacing one segment of the rider-selected route based on the driving preferences of the driver. In the Response to Arguments, the Office Action alleged that a “person of ordinary skill in the art would recognize that when the match between the driver route and the passenger route is made and the driver has to drive 4 miles off-route to pick up the passenger, then the route of the driver (driving preference) has been altered.” Altering the route of the driver does not teach replacing a segment of a rider-selected route. For this additional reason, Arata fails to teach this limitation now in claim 1. Additionally, nowhere in the cited portions of these references is there any discussion of receiving an indication that the driver or the rider does not agree to the reconciled route (e.g., a route that is already altered based on the driver preferences) or deriving an alternate reconciled route in response to receiving the indication.”. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As recited in the previous office action, Arata teaches a matching module between a passenger route and a driver route, this indicates that the driver route being compared to a passenger route is the concluded driver that will be transporting the rider. Further when Arata is doing a comparison of the driver routes and parameter to a rider’s route and parameter, it indicates that there are portions of the driver route that overlap to the passenger route, also indicating there are some conflicts of the driver parameters and route to the rider’s routes and parameters (see at least Arata, Fig. 7 & para. [0109-0111] & para. [0119]).  Further the Applicant submit that Arata FIG. 7 and paragraph 120 do not disclose reconciling the selected route and the driving preferences of the driver to create the driving route.  This point is not conceded because the claim fails to explicitly state how the reconciliation is to take place.  Therefore, the limitation does not exclude the Arata reference which performs a ride match between a driver and passenger.  Second the Applicant argues that Arata does not teach replacing at least one segment of the selected route based on the driving preferences of the driver.  This point is also not conceded.  Arata paragraph 120 states that “a driver may have a driver distance of 5 miles beyond the driver route and a passenger pickup location is 4 miles beyond the driver route so the parameter module 306 will identify the driver distance parameter as being satisfied”.  A person of ordinary skill in the art would recognize that when the match between the driver route and the passenger route is made and the driver has to drive 4 miles off-route to pick up the passenger, then the route of the driver (driving preference) has been altered.  A person or ordinary skill in the art will also recognize that one way to alter a driving route is to change the nodes which changes route segments to fit the route of the driver in order for the driver to continue their preferred route.  Regarding Applicant’s argument that Arata is silent regarding detecting a conflict between the selected route and driving preferences of the driver.  The office action points to Arata FIG. 7; ¶¶ 109, 110-111, 119 for teaching this limitation and the Applicant has not pointed to any specific deficiencies in the rejection. After further consideration, regarding applicants’ arguments of receiving an indication that the driver or the rider does not agree to the reconciled route, the Office action points to Harding paragraph [0039] which prompts the driver to accept or deny the route modification. Harding shows the operations performed by the driver’s device and the passenger’s device in order to find a reconciled route, and once found, is sent to the driver to accept or deny the route modification (see at least Harding, para. [0039]). Further, regarding the Applicants arguments of in response to receiving the indication, deriving an alternate reconciled route, the Office Action points to Guo paragraph [0078] which indicates a negotiation between the passenger and driver to change a route during driving the vehicle. The passenger may submit a route change request, and the driver side receives the indication of a request for a route change, the driver side confirms the route change request and derives an alternate reconciled route (see at least Guo, para. [0078]). Therefore, the argument is not persuasive.
For the above reasons, Applicant’s arguments are not persuasive and the rejection is maintained as addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.”
Regarding claim 20 require a machine-storage medium, which stores instructions. The specification does not set forth what constitutes the machine-storage medium as being non-transitory, and therefore, in view of the ordinary and customary meaning of machine-storage medium and in accordance with the broadest reasonable interpretation of the claim, said device could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, 17, and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2018/0003517A1 (“O’Hare”), in view of US 2017/0314945A1 (“König”), in view of US 2016/0356615A1 (“Arata”), in view of US 2017/0215031A1 (“Harding”), in view of US 2021/0039657A1 (“Guo”).
As per Claim 1 O’Hare discloses 
A system comprising: 
one or more hardware processors [at least see O’Hare FIG. 5; ¶ 46; clm 19] and 
a storage device storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising [at least see O’Hare FIG. 5; ¶¶ 46-47; clm 19]
receiving a ride request from a user device of a rider, the ride request indicating a drop-off location [at least see O’Hare FIG. 2; ¶ 11 (rider operates client device 100 that executes a rider client application 102 . . . rider operates the client application 102 to make a trip request from the transportation management system 130)]; 
identifying a current location of the user device [at least see O’Hare ¶ 11 (An origin location or a destination location may be a location inputted by the user or may correspond to the current location of the client device 100 as determined automatically by a location determination module)];
determining a plurality of routes from the current location of the user device to the drop-off location [at least see O’Hare FIG. 3; ¶¶ 34-36 that discloses “the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider.”]
including a recommended route and one or more alternate routes [at least see O’Hare FIG. 4A; ¶ 40 (FIG. 4A illustrates a user interface 402 on the rider client application 102 for displaying alternative routing options.  The presentation of each of the routing options 404 and 406 includes information about the respective routing option, for example, the estimated time of arrival and the amount of traffic on the route, and a map, e.g. map 408, that visually displays the route from the origin location to the destination location.)].
Note 1: Applicant’s claim does not exclude the O’Hare reference since Applicant’s Specification states that the recommended route may be the route that is faster or shorter.  Spec. ¶ 71 (the route determination module 210 selects the recommended route 602 for display to the rider that may be, for example, faster or shorter).  O’Hare lists one route as Option A at states that it has an earlier ETA and the traffic is light (faster) than the second route Option B which has a later ETA (slower).  Since Option A is faster and is shown on the rider’s application (102) above Option B the rider would understand looking at the application that Option A is the preferred route (recommended route) and Option B (one or more alternate routes).  See O’Hare Figure 4A copied below.

    PNG
    media_image1.png
    329
    212
    media_image1.png
    Greyscale

causing presentation, on a user interface of the user device, of the recommended route and [at least see O’Hare FIGS. 4A (404); ¶ 40 routing option 404 (reads on recommended route) and FIG. 4A (406); ¶ 40 (the routing options 404 and 406 are individually selectable such that the rider may manipulate the user interface 402 to select the preferred routing option (reads on an alternate route icon)];
Note 2: The recitation added by the Applicant’s a single map does not exclude the O’Hare reference.  The phrase single map does not appear in the Applicant’s specification.  In fact, the Specification does not even include the word “map”.  Second, the recitation does not require that the recommended route and the alternate route(s) are shown simultaneously on the same map.  Accordingly, the Applicant’s specification does not exclude O’Hare FIG 4A which shows a user interface 402 on the rider client application 102 for displaying alternative routing options.
the recommended route being shown visually different from the one or more alternate routes [at least see O’Hare FIG. 4A; ¶ 40].
Accordingly, the recitation does not exclude O’Hare Figure 4A that shows Option A in a window separate from Option B and a route from the origin to the destination which is different than the route from origin to the destination show in Option B.  Since the rider application clearly shows that Option A not the same as Option B, Option A is visually different from Option B.
receiving, via the user interface, a selection of a route from the plurality of routes presented on the user interface [at least see O’Hare FIGS. 3, 4A; ¶¶ 40-41 that discloses “the routing options 404 and 406 are individually selectable such that the rider may manipulate the user interface 402 to select the preferred routing option”; “in response to the rider selecting a routing option, the rider client application 102 transmits the rider-selected routing option to the trip management module 140.”].
causing presentation of the reconciled route on a device of a driver and the user device of the rider [at least see O’Hare FIGS. 4A, 4B; ¶¶ 40-42 that discloses “the routing options 404 and 406 are individually selectable such that the rider may manipulate the user interface 402 to select the preferred routing option”; “the driver client application 104 presents the rider-selected routing option to the driver in a manner that visually indicates to the driver that the rider selected the routing option”].  
O’Hare does not specifically disclose 
in response to a selection of the alternate route icon, causing presentation of the one or more alternate routes simultaneously with the recommended route on the user interface,
detecting a conflict between one or more characteristics of the selected route and driving preferences of a driver that is transporting the rider; and  
in response to the detecting, reconciling the selected route and the driving preferences of the driver by replacing at least one segment of the selected route based on the driving preferences of the driver,
receiving an indication that the driver does not agree to the reconciled route; and in response to receiving the indication, deriving an alternate reconciled route.
However König in the same field of endeavor as O’Hare teaches 
the one or more alternate routes simultaneously with the recommended route on the user interface [at least see König ¶ 154, 204 (displaying, when selection of the icon by a user is detected, a representation on a map of at least portions of the main route and the alternative route extending from the decision point to the destination); ¶ 204 (displaying representations on a map of at least those portions of the main route and the alternative route extending from the first decision point to the destination. The representations of the portions of the main route and alternative route are simultaneously displayed)].
the recommended route being shown visually different from the one or more alternate routes [at least see König FIGS. 6, 7; 10b];
receiving, via the user interface, a selection of a route from the plurality of routes presented on the user interface [at least see König FIG. 9 (52) the navigation device will take the alternative route as the new main route after passing through the first decision point, and will provide navigation instructions in relation to the alternative route from that point—step 52];
causing presentation, on a user interface of the user device, of the recommended route [at least see König ¶ 153 (displaying a schematic representation of at least a portion of the main route to the user . . . a selectable icon indicative of the existence of the at least one generated alternative route).
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare presenting the main route to the user and an icon to notify the user that there may be an alternative route and when the icon is selected showing the user the alternative routes along with the main route as taught by König rather than initially showing the multiple routing options as taught by O’Hare in order to provide the user with less distractions when the user normally follows the route selected by the navigation device.  
Arata teaches
detecting a conflict between one or more characteristics of the selected route and driving preferences of a driver that is transporting the rider [at least see Arata FIG. 7; ¶¶ 109, 110-111, 119 that teaches “the matching module 218 retrieves the passenger route and driver route from the passenger request database 214a and driver route and trip details database 214b respectively”; “the user profile module 212 may identify a driver parameter and a passenger parameter”; “the matching module 218 compares the passenger route and driver route.  In some embodiments, the matching module 218 compares the distances of how far from the driver route the passenger routes are.  In further embodiments, the matching module 218 compares the overlap between the passenger route and driver route.  In further embodiments, the matching module 218 may use the mapping module to compare the distances and overlap between the passenger route and driver route to identify portions of various driver routes that are similar to the passenger route”]; and
in response to the detecting, reconciling the selected route and the driving preferences of the driver by replacing at least one segment of the selected route based on the driving preferences of the driver [at least see Arata FIG. 7; ¶ 120 that teaches “the matching module 218 identifies a ride match by determining using the comparison between driver and passenger routes, that the driver parameter and passenger parameter are satisfied”; Also see FIGS. 7, 9; ¶ 42 (driver parameter); ¶ 119 (compare passenger route and driver route); ¶ 120 (the parameter module 306 may use the identified passenger parameter and driver parameter and do conditional comparisons to identify ride matches that satisfy the various parameters . . . , a driver may have a driver distance of 5 miles beyond the driver route and a passenger pickup location is 4 miles beyond the driver route so the parameter module 306 will identify the driver distance parameter as being satisfied.).
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare that discloses a transportation management system coordinates the transportation of riders by drivers by matching the driver route and passenger route as well as taking into account driver and passenger parameters before identifying the match as taught by Arata in order to more efficiently match drivers and passengers who are traveling along the same or a similar route [Arata ¶¶ 8-9].
Further in would have it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare and Arata by resolving the conflict based on driver preferences since the driver could possibly refuse the route causing the client to find another vehicle operator and thereby delaying his/her journey.
Harding teaches 
receiving an indication that the driver or the rider does not agree to the reconciled route [at least see Harding FIGS. 1-2C; ¶ 39 (depicts four stages A-D (112-118) of operations performed between the driver's device 102 and the passenger's device 104; ¶ 59 (prompt driver to accept or deny the route modification)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare that discloses a transportation management system coordinates the transportation of riders by drivers by matching the driver route and passenger route as well as taking into account driver and passenger parameters before identifying the match as taught by Arata and further to include presenting the route on both the driver’s and passenger’s devices to allow the passenger to request a modification of the route and prompt the driver to accept or deny the modification as taught by Harding so that the driver may benefit from a passenger’s assistance in helping to navigate a route [Harding ¶ 3] and to allow the driver and passenger to negotiate the route the vehicle will take via their devices so that each party’s concerns or desires can be addressed and to use the devices for the negotiation so that the driver is not unnecessarily distracted while operating the vehicle.
Guo teaches 
in response to receiving the indication, deriving an alternate reconciled route [at least see Guo ¶ 78 (Optionally, for a route that the passenger and the driver negotiate to change during the driving, the passenger side may submit a route change request, and the driver side confirms the route change request after receiving the route change request)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare to incorporate the teaching of in response to receiving the indication, deriving an alternate reconciled route of Guo in order to provide convenience and rights and interests of the passenger  (see at least Guo, para. [0078]).

As per claim 2 O’Hare discloses 
the system of claim 1,
wherein the current location of the user device is a pick-up location [at least see O’Hare ¶¶ 3, 11 the origin location (the current location) and wherein the origin location may correspond to the current location of the client device] and 
the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and 
receiving the selection occur prior to the driver picking up a user of the user device [at least see O’Hare FIG. 3; ¶¶ 41-42: in response to the rider selecting a routing option, the rider client application 102 transmits the rider-selected routing option to the trip management module 140 and the trip management module 140 transmits the rider-selected routing option to the driver client application 104 for presentation to the driver].  

As per claim 3 O’Hare discloses 
the system of claim 1,
wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36: the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and 
receiving the selection occur at a start of a trip after the rider is picked up by the driver [at least see O’Hare ¶ 3: “These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative routing options as the preferred route between the origin location (or alternatively, the current location) and the destination location.”].  

As per claim 4 O’Hare discloses 
the system of claim 1,
wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36: the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and 
receiving the selection occur while traveling between a pick-up location and the drop-off location [at least see O’Hare ¶ 3:“These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative routing options as the preferred route between the origin location (or alternatively, the current location) and the destination location.”].

As per claim 5 O’Hare discloses 
the system of claim 1,
wherein: the operations further comprise accessing user preferences of the rider, the user preferences including preferences derived from past selection of routes; and the determining the plurality of routes comprises determining routes based on the user preferences [at least see O’Hare Abstract; ¶¶ 3, 15, 36-38, 43 that discloses learning a rider’s preferences; the trip routing module 150 ranks the determined alternative routing options based on the rider's preferences; the trip management module 140 updates the trip record associated with the trip and stored in the trip data store 180 to reflect the rider-selected routing option as the preferred route for the trip].

As per claim 6 O’Hare discloses 
 the system of claim 1, 
wherein one of the plurality of routes comprises a previous or last route taken between the current location and the drop-off location by a user of the user device [at least see O’Hare Abstract; ¶¶ 3, 15, 36-38, 43 that discloses learning a rider’s preferences; the trip routing module 150 ranks the determined alternative routing options based on the rider's preferences; the trip management module 140 updates the trip record associated with the trip and stored in the trip data store 180 to reflect the rider-selected routing option as the preferred route for the trip].  

As per claim 10 O’Hare discloses 
the system of claim 1
O’Hare does not explicitly disclose
wherein the deriving the alternate reconciled route comprises initiating a negotiation process between the rider and the driver via the user device and the device of the driver.
Guo teaches 
wherein the deriving the alternate reconciled route comprises initiating a negotiation process between the rider and the driver via the user device and the device of the driver [at least see Guo ¶ 78 (Optionally, for a route that the passenger and the driver negotiate to change during the driving, the passenger side may submit a route change request, and the driver side confirms the route change request after receiving the route change request)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare to incorporate the teaching of in response to receiving the indication, deriving an alternate reconciled route of Guo in order to provide convenience and rights and interests of the passenger  (see at least Guo, para. [0078]).

As per claim 11
Claim 11, a method claim, includes limitations analogous to Claim 1 a system claim.  Accordingly, for the reasons given above with respect to Claim 1, Claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König.

As per claim 12
Claim 12 depends upon claim 11 and includes limitations analogous to Claim 2 above.  Accordingly, for the reasons given above with respect to Claim 2, Claim 12 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König.

As per claim 13
O’Hare discloses 
the method of claim 11, 
wherein the determining the plurality of routes, causing presentation [at least see O’Hare FIG. 3; ¶¶ 35-36 that discloses  the trip routing module 150 determines two or more alternative routing options between the origin location and the destination location that may be presented to the rider who issued the trip request], and 
receiving the selection occur at a start of a trip after the rider is picked up by the driver or while traveling between the pick-up location and the drop-off location [at least see O’Hare ¶ 3 disclosing “These routing options are provided via a rider client application to the rider prior to the trip commencing (or alternatively, in another example, after the trip commences and the rider is being transported), and the rider may select one of the alternative routing options as the preferred route between the origin location (or alternatively, the current location) and the destination location.”].  

As per claim 14
Claim 14 depends upon claim 11 and includes limitations analogous to Claim 5 above.  Accordingly, for the reasons given above with respect to Claim 5, Claim 14 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König.

As per claim 15 O’Hare discloses 
[t]he system of claim 1, 
wherein one of the plurality of routes comprises a previous or last route taken between the current location and the drop-off location by a rider [at least see O’Hare Abstract; ¶¶ 3, 15, 36-38, 43 that discloses learning a rider’s preferences; the trip routing module 150 ranks the determined alternative routing options based on the rider's preferences; the trip management module 140 updates the trip record associated with the trip and stored in the trip data store 180 to reflect the rider-selected routing option as the preferred route for the trip].

As per claim 17 O’Hare discloses
the method of claim 11.
 O’Hare does not specifically disclose
prior to causing presentation of one or more alternate of routes, causing presentation of the recommended route and an alternate route icon on the user interface, wherein the causing of the one or more alternate of routes is triggered by the selection of the alternate route icon and comprises updating the user interface to include the one or more alternate routes.
However, König in the same field of endeavor as O’Hare teaches 
prior to causing presentation of one or more alternate of routes, causing presentation of the one or more alternate routes simultaneously with the recommended route on the user interface [at least see König ¶ 154, 204 (displaying, when selection of the icon by a user is detected, a representation on a map of at least portions of the main route and the alternative route extending from the decision point to the destination); ¶ 204 (displaying representations on a map of at least those portions of the main route and the alternative route extending from the first decision point to the destination. The representations of the portions of the main route and alternative route are simultaneously displayed)],
wherein the causing presentation of the one or more alternate of routes is triggered by the selection of the alternate route icon and comprises updating the user interface to include the one or more alternate routes [at least see König FIG. 9 (49); ¶ 317 if the user selects alternative route icon, the navigation device presents the user with map view including representations of main and alternative routes],
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare presenting the main route to the user and an icon to notify the user that there may be an alternative route and when the icon is selected showing the user the alternative routes along with the main route as taught by König rather than initially showing the multiple routing options as taught by O’Hare in order to provide the user with less distractions when the user normally follows the route selected by the navigation device.  

As per claim 19 O’Hare discloses 
[t]he method of claim 11, 
O’Hare does not specifically disclose 
wherein the operations further comprise: 
	wherein the deriving the alternate reconciled route comprises initiating a negotiation process between the rider and the driver via the user device and the device of the driver.
Guo teaches 
wherein the deriving the alternate reconciled route comprises initiating a negotiation process between the rider and the driver via the user device and the device of the driver [at least see Guo ¶ 78 (Optionally, for a route that the passenger and the driver negotiate to change during the driving, the passenger side may submit a route change request, and the driver side confirms the route change request after receiving the route change request)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare to incorporate the teaching of in response to receiving the indication, deriving an alternate reconciled route of Guo in order to provide convenience and rights and interests of the passenger  (see at least Guo, para. [0078]).

As per claim 20
Claim 20, an apparatus claim, includes limitations analogous to Claim 1 a system claim.  Accordingly, for the reasons given above with respect to Claim 1, Claim 20 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König, Arata, Harding, and Guo.

As per claim 21 O’Hare discloses 
the method of claim 19.
O’Hare does not specifically disclose 
wherein the negotiation process comprises asking the rider if they are willing to change a component of the reconciled route.
Harding teaches 
wherein the negotiation process comprises asking the rider if they are willing to change a component of the reconciled route [at least see Harding FIGS. 1-2C; ¶ 39 (depicts four stages A-D (112-118) of operations performed between the driver's device 102 and the passenger's device 104; ¶ 59 (prompt driver to accept or deny the route modification)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare that discloses a transportation management system coordinates the transportation of riders by drivers by matching the driver route and further to include wherein the negotiation process comprises asking the rider if they are willing to change a component of the reconciled route by Harding so that the driver may benefit from a passenger’s assistance in helping to navigate a route [Harding ¶ 3] and to allow the driver and passenger to negotiate the route the vehicle will take via their devices so that each party’s concerns or desires can be addressed and to use the devices for the negotiation so that the driver is not unnecessarily distracted while operating the vehicle.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare, in view of König, in view of Arata, in view Harding, in view of Guo, as applied to claim 1 above and further in view of Gieseke US 2006/0015249 A1 (“Gieseke”) and PCMag, Google Maps Tips 10, YouTube Feb. 18, 2015 (“Google Maps Tips 10”).
As per Claim 7 O’Hare discloses
 the system of claim 1.
O’Hare does not specifically disclose 
wherein the operations further comprise: providing, via the user interface, an option to customize the selected route; and  responsive to receiving a selection of the option to customize the selected route, enabling a change one or more nodes of the selected route on the user interface.  
However, O’Hare teaches allowing the rider to select one of a plurality of routes and König teaches selecting alternate routes based on nodes and segments [at least see König ¶ 184-185].  
Gieseke teaches 
providing, via the user interface, an option to customize the selected route [at least see Gieseke FIG. 2 (208); ¶ 41 (The user interface module 206 may enable a user to interact with the navigation system 100 and enter inputs into the navigation system 100)].
Both Gieseke and Google Maps Tips 10 teach
 responsive to receiving a selection of the option to customize the selected route, enabling a change of one or more nodes of the selected route on the user interface [at least see Gieseke FIGS. 3-5; ¶¶ 45- 52 that teaches “The adaptive routing module 210 may allow the driver or user of the navigation system 100 to close or open certain nodes 302a-k or segments 304a-t located on the road network map 300. After the user closes or opens nodes 302a-k or segments 304a-t, the route calculation module 204 or the adaptive routing module 210 may compute or calculate a route in conformity with the guidelines input by the driver or user.”].
Google Maps Tips 10 also teaches 
responsive to receiving a selection of the option to customize the selected route, enabling a change of one or more nodes of the selected route on the user interface [at least see Google Maps Tips 10 at :40, :42, :53, :56 (that permits the user to drag and drop points on a selected route to create a new route)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare by permitting the user/passenger to modify the route as taught by Gieseke in order to allow the user to vary the selected route based on user concerns or needs that are not taken into consideration by the navigation system [Gieseke ¶ 9].

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare, in view of König, in view of Arata, in view Harding, in view of Guo, as applied to claim 1 above and further in view of Downey et al. US 2012/0259541 A1 (“Downey”) and Grochocki, Jr. et al. US 2018/0094943 A1 (“Grochocki, Jr.”).
As per Claim 8 O’Hare discloses 
the system of claim 1
 the receiving the selection of the route comprises receiving a selection of one of the alternate routes [at least see O’Hare Abstract (rider selects one of the alternative routing options as the preferred route between the origin location and the destination location); ¶ 33 (the rider may select one of the alternative routing options as the preferred route between the origin location and the destination location)], 
O’Hare does not specifically disclose
wherein the one or more alternate routes are shown with a dashed line or in a first color that is different than a second color of the recommended route; and 
the operations further comprise changing the selected one of the alternate routes to a solid line or the second color and changing the recommended route to a dashed line or the first color.
However Downey teaches 
wherein the one or more alternate routes are shown with a dashed line or in a first color that is different than a second color of the recommended route [at least see Downey ¶ 39 (a first route graphic 152 is identified with a first indicia (a solid line), a second route graphic 152 is identified with a second indicia (a dashed line), a third route graphic 152 is identified with a third indicia (a dotted line), and so forth)].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare and to show the first route generated by a solid line and an alternative route by a dashed line on the same map as taught by  Downey in order for the user to be able to easily visualize the differences in the two routes so he/she can make an informed decision as to which route to selected.  
Grochocki, Jr. teaches 
the operations further comprise changing the selected one of the alternate routes to a solid line or the second color and changing the recommended route to a dashed line or the first color [at least see Grochocki, Jr. FIG. 3A, 3B’ ¶ 34].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare and to change the alternate route from a dotted line to a solid line when the alternate route is selected by the user as taught by Grochocki, Jr. so that the user can visually confirm that his/her selection has been entered.

Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare, in view of König, in view of Arata, in view Harding, in view of Guo, as applied to Claims 1 and 11 above and further in view of Paruchuri et al. US 2014/0280231 A1 (“Paruchuri”) and Gueziec US  2012/0123667 A1 (“Gueziec”).
As per Claim 9 O’Hare discloses 
the system of claim 1
O’Hare does not specifically disclose 
wherein: the operations further comprise identifying the rider as a contributor of user generated content that reports or verifies data associated with routes; and 
the determining the plurality of routes comprises, in response to identifying the rider as a contributor, including a route where new user generated content is needed. 
However, Paruchuri in combination with Gueziec teaches 
wherein: the operations further comprise identifying the rider as a contributor of user generated content; the determining the plurality of routes comprises, in response to identifying the rider as a contributor, including a route where new user generated content is needed  [at least see Paruchuri ¶¶  6, 23-24 that teaches a crowd source database that includes user generated content based on quality of submissions and frequency and 
Gueziec ¶ 11, clm 1 that teaches generating a traffic report that includes receiving crowd sourced data from a user traversing a travel route, the crowd sourced data including location data and speed data associated with the user, verifying timeliness of the crowd sourced data, generating a traffic report based on the crowd sourced data].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to modify O’Hare by permitted the rider to modify the route as taught by König and to use crowd sourcing to determine traffic conditions as taught by Paruchuri and Gueziec in order to improve the user interaction with the ride hailing service so that the user does not have to constantly modify the routes provided by the system in O’Hare.

As per Claim 18 
Claim 18 depends upon claim 11 and includes limitations analogous to Claim 9 above.  Accordingly, for the reasons given above with respect to Claim 9, Claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over O’Hare in combination with König, Arata, Harding, and Guo as applied to Claim 11 above and further in view of Paruchuri and Gueziec.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668